Citation Nr: 0215545	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  00-20 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

(The issue of the propriety of an initial 10 percent 
evaluation for the residuals of a right fibula fracture will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
October 1966.  Additionally, the veteran also had 1 year, 5 
months, and 6 days of unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim of entitlement to 
service connection for a low back disability.  This decision 
also granted service connection for a healed fracture of the 
fibula with residual soft tissue scarring and episodes of 
fasciitis (claimed as a right foot condition) and assigned a 
10 percent evaluation effective May 26, 1999.  The veteran 
subsequently perfected this appeal.

In May 2001, the Board remanded this case for additional 
development.  The case has since returned to the Board. 

The Board is undertaking additional development on the issue 
of the propriety of an initial 10 percent evaluation for 
residuals of a right fibula fracture, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal regarding entitlement to service 
connection for a low back disability.

2. The veteran has a current low back disability.

3. Service medical records are negative for any complaints of 
or treatment for a low back disability, and there is no 
competent medical evidence relating the veteran's current 
low back disability to his active service or events 
therein.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The veteran was 
notified of the laws and regulations pertaining to service 
connection in the August 2000 statement of the case (SOC).  
In June 2001, the veteran was informed of the enactment of 
the VCAA.  The veteran was advised of the evidence necessary 
to substantiate his claim.  He was further advised of the 
records that VA would request and of what information and 
evidence was still needed from him.  He was specifically 
requested to provide information as to how his back injury 
occurred and who treated him for that injury.  The veteran 
was also notified that VA would make reasonable efforts to 
help him obtain the evidence necessary to support his claim, 
but that he must provide enough information so that any 
identified records could be requested.  In April 2002, VA 
sent the veteran another letter regarding the VCAA, and again 
requested information regarding any additional records 
pertinent to his claim.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran identified treatment for his lower back at the VA 
medical center (VAMC) in Miami and the Pembroke Pines VA 
outpatient clinic.  Records from these facilities have been 
associated with the claims folder.  The veteran has not 
identified further records that need to be obtained and in a 
June 2002 statement, indicated that he had no additional 
information regarding his claim.  

The duty to assist, as set forth in the VCAA, includes 
obtaining a medical opinion if the evidence shows the 
presence of a current disability, and indicates the 
disability may be associated with service.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  This duty was clarified in the 
implementing regulations which specify that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service,...; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 
38 C.F.R. § 3.159(c)(4)(i) (2002).  In a statement received 
in August 2002, the veteran's representative recommends that 
the file be remanded for an examination and a medical opinion 
regarding the origin of the veteran's current low back 
problems.  The Board notes that the veteran has not been 
provided a VA examination with regard to his claimed low back 
disability.  However, as discussed below, the claims folder 
already contains evidence of a current low back disability 
and suggests that the veteran injured his back in an elevator 
accident in 1989.  As such, the Board does not find it 
necessary to obtain an additional examination or further 
etiology opinion.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran contends that he is entitled to service 
connection for a low back disability.  The veteran's 
representative notes that the veteran was involved in a jeep 
accident in March 1966 and indicates this is the same 
incident the veteran refers to in his claim for service 
connection for a low back disability.  The representative 
argues that an accident of this magnitude can reasonably be 
expected to result in some type of back injury.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

Basically, there are three requirements that must be met to 
establish entitlement to service connection for a claimed 
disability: 1) evidence of a current disability; 
2) evidence of disease or injury in service; and 3) evidence 
of a nexus between the current disability and the disease or 
injury in service.  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2002). 

The medical evidence establishes that the veteran has a 
current low back disability. The veteran complains of chronic 
low back pain and magnetic resonance imaging (MRI) in 
November 2001 revealed 1) mild canal stenosis due to bulging 
annulus asymmetric to the right at L4-L5; and 2) bulging 
annulus with annular tear causing minimal indentation of sac 
at L5-S1.  Assessment was as follows: low back pain 
multifactorial etiology; lumbar facet disease; sacroiliac 
joint disease; myofascial pain; and degenerative disc disease 
L4-L5.  

Service medical records establish that the veteran was 
involved in a jeep accident in March 1966.  The veteran was 
riding in an open jeep when it overturned.  Physical 
examination revealed abrasions over the left patella and 
right leg.  X-rays were noted to reveal a non-displaced 
fracture of the fibula.  Contemporaneous medical records do 
not indicate that the veteran complained of or was treated 
for a back injury as a result of this accident.  On 
examination for separation in October 1966, the spine was 
determined to be normal on clinical evaluation and no 
abnormalities of the back were noted.  

An outpatient note dated in May 1999, approximately 33 years 
after release from service, indicates that the veteran 
presented with complaints of pain in his right leg secondary 
to an old accident and back pain.  It was noted that the 
veteran had low back pain, L4-5, S1-2 with bulging since an 
elevator accident in 1989.  Various mental health progress 
notes report a history of a back injury during service; 
however, as discussed, service medical records are negative 
for any complaints or treatment for a back injury.  
Additionally, VA outpatient notes repeatedly suggest that the 
veteran's chronic low back pain is due to an elevator 
accident in 1989.  The Board notes that medical records 
relating to any such accident and subsequent treatment have 
not been identified by the veteran and are not contained in 
the claims folder.  

The Board acknowledges the representative's argument that it 
is at least as likely as not that the veteran injured his 
back in the March 1966 accident and that the diagnosis of 
back problems with radiculopathy are a direct result of this 
accident.  The veteran's representative, however, is not 
competent to offer a medical opinion regarding the etiology 
of the veteran's current low back disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

A review of the evidence of record establishes that the 
veteran has a current low back disability.  Notwithstanding, 
service medical records are negative for any complaints of or 
treatment for a low back disability, and there is no 
competent medical evidence relating the veteran's current low 
back disability to his active service or events therein.  As 
the preponderance of the evidence is against the claim for 
service connection for a low back disability, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002). 


ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

